Title: Abigail Adams to John Adams, 22 August 1777
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      Boston August 22 1777
     
     I came yesterday to this Town for a ride after my confinement, and to see my Friends. I have not been into it since I had the happiness of spending a week here with you. I am feeble and faint with the Heat of the weather, but otherways very well. I feel very anxious for your Health and almost fear to hear from you least I should hear you were sick; but hope your temperance and caution will preserve your Health. I hope, if you can get any way through these Hot months you will recruit. Tis very Healthy throughout Town and Country for the Season, the chin cough prevails in Town among children but has not yet reachd the Country.
     Your Letters of August 1, 3 and 4th came by last nights post, and I have to acknowledge the recept of yours of july 27, 28 and 30th by last wedensdays post. I acknowledge my self greatly indebted to you for so frequently writing amidst all your other cares and attentions. I would fain believe that tis a releafe to you after the cares of the day, to converse with your Friend. I most sincerely wish your situation was such that the amusements your family could afford you, might have been intermixed with the weighty cares that oppress you.—
     
      “My Bosome is thy dearest home;
      I’d lull you there to rest.”
     
     As to How I wish we could know what he means that we might be able to gaurd against him. I hope however that he will not come this way, and I believe the Season is so far advanced, that he will not venture.
     At the Northward our affairs look more favorable. We have been successfull in several of our late engagements. Heaven preserve our dear Countrymen who behave worthy of us and reward them both here and hereafter. Our Militia are chiefly raisd, and will I hope be marchd of immediately. There has been a most shamefull neglect some where. This continent has paid thousands to officers and Men who have been loitering about playing foot-Ball and nine pins, and doing their own private buisness whilst they ought to have been defending our forts and we are now suffering for the neglect.
     The late call of Men from us will distress us in our Husbandry. I am a great sufferer as the High Bounty one hundred dollors, has tempted of my Negro Head, and left me just in the midst of our Hay. The english and fresh indeed we have finishd, but the salt is just comeing on, and How to turn my self, or what to do I know not. His going away would not worry me so much if it was not for the rapid depretiation of our money. We can scarcly get a days work done for money and if money is paid tis at such a rate that tis almost imposible to live. I live as I never did before, but I am not agoing to complain. Heaven has blessd us with fine crops. I hope to have 200 hundred Bushels of corn and a hundred & 50 weight of flax. English Hay we have more than we had last year, notwithstanding your ground wants manure. We are like to have a plenty of sause. I shall fat Beaf and pork enough, make butter and cheesse enough. If I have neither Sugar, molasses, coffe nor Tea I have no right to complain. I can live without any of them and if what I enjoy I can share with my partner and with Liberty, I can sing o be joyfull and sit down content—
     
      “Man wants but little here below
      Nor wants that little long.”
     
     As to cloathing I have heithertoo procured materials sufficent to cloath my children and servants which I have done wholy in Home Spun. I have contracted no debts that I have not discharg’d, and one of our Labourers Prince I have paid seven months wages to since you left me. Besides that I have paid Bracket near all we owed him which was to the amount of 15 pounds lawfull money, set up a cider press &c., besides procuring and repairing many other articles in the Husbandery way, which you know are constantly wanted. I should do exceeding well if we could but keep the money good, but at the rate we go on I know not what will become of us.
     But I must bid you adieu or the post will go of without my Letter.—Dearest Friend, adieu. Words cannot convey to you the tenderness of my affection.
     
      Portia
     
    